Citation Nr: 1011545	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis based on 
incurrence or aggravation during service.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to headaches 
and scoliosis.


REPRESENTATION

Appellant represented by:	David Boelzner, Esq.; Goodman 
Allen & Filletti, PLLC


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to 
January 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida.

In August 2006, the Board issued a decision reopening a claim 
of service connection for scoliosis based on incurrence or 
aggravation during service, and denied on the merits the 
claims listed on the title page.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a decision dated September 2008, the 
Court remanded these claims to the Board for readjudication 
and the issuance of a new decision.

In April 2009, the Board again denied the claims.  The 
Veteran appealed this decision to the Court.  In November 
2009, the Court remanded the issues to the Board pursuant to 
the terms of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical records clearly and unmistakably establish that 
the Veteran was diagnosed with idiopathic mild right dorsal 
scoliosis prior to her entrance into active service in 
October 1979.  In this respect, a February 1976 private 
treatment record noted the Veteran's history of back injury 
in the 9th grade with intermittent backache in the mid-dorsal 
region.  An X-ray examination described a main curve from T-7 
to T-12 at 13 degrees and a hump at 12 millimeters with the 
left thoracic valley.  The Veteran's treating physician 
expressed a belief that her curve would not increase 
significantly due to the relative maturity of her spine.

The Veteran did not report the existence of a pre-existing 
disability on her September 1979 enlistment examination, and 
no disability of the spine was noted.  She specifically 
denied a history of recurrent back pain or "back trouble."  
In March 1980, the Veteran presented in the troop medical 
clinic reporting a history of back pains which existed prior 
to service (EPTS).  She informed the clinician that X-rays 
performed in "October 1979" demonstrated a "crooked spine" 
which, according to her physician, would eventually improve.  
Examination demonstrated a positive forward shift at the 
right shoulder with increased prominence at the right 
scapular region. 

In September 1980, the Veteran was referred for a physical 
therapy consultation due to marked scoliosis with history of 
injury by 1 year and reinjury during Advanced Infantry 
Training (AIT).  The orthopedic consultation, dated September 
15, 1980, noted the Veteran's "[l]ong hx [of] back pain" 
without a history of trauma.  Examination demonstrated 
dextroscoliosis with a forward head, kyphosis and lordosis.  
An assessment of chronic low back pain (LBP) was provided.

On September 26, 1980, the Veteran underwent an orthopedic 
consultation from a physical therapy referral.  The physical 
therapist reported the Veteran as having low back pain by 11/2 
weeks as well as chronic back pain without a history of 
trauma.  The Veteran had not obtained relief of symptoms with 
physical therapy, and had filed a complaint with the hospital 
adjutant concerning her back pain.  The orthopedic consultant 
noted the Veteran's pre-service history of being diagnosed 
with scoliosis, and having "troubles" during basic training 
which were not reported.  The orthopedic physician opined 
that the Veteran "obviously should not have come into the 
service, because of her symptomatic scoliosis, EPTS."

On October 2, 1980, the Veteran submitted a statement 
describing a back problem which got worse during her active 
duty.  She admitted to making a statement of hurting her back 
during her senior year of high school which she thought was 
true at the time.  However, she asserted that the statement 
could not have been true as she passed her physical 
examination and was admitted to the Army.  She described an 
episode in basic training where she fell carrying a back pack 
and experienced back pain.

An October 20, 1980 treatment note reported the Veteran's 
history of lower back pains while marching in basic training 
one year previous with injury due to a rumsack.  She was 
given an assessment of chronic back pain probably (prob) 
secondary (2°) to scoliosis.  She was subsequently provided a 
temporary physical profile.

On November 10, 1980, the Veteran underwent a Medical Board 
examination.  At that time, the Veteran reported a history of 
having some back troubles while in high school.  X-ray 
examinations were conducted, and her treating physician 
informed her that her symptoms would improve over time.  She 
reported having back troubles during basic training but being 
too scared to report her symptoms.  She was also noted to 
have "minor" back troubles during her AIT with a medic 
discovering her scoliosis.  Examination demonstrated 
noticeable scoliosis with a definite asymmetry and hump of 
the right thoracic region on forward bending.  Otherwise, the 
Veteran had good motion of her back.  The orthopedic 
physician diagnosed symptomatic scoliosis of the 
thoracolumbar spine which existed prior to service and was 
not aggravated during service.  The examiner also provided 
the following assessment of the Veteran's present condition:

The patient is able to do sedentary work called 
for by her MOS, but she is unable to take the 
rigors of military service.  The field equipment 
that she is called upon to carry sometimes 
bothers her back.  She would undoubtedly be able 
to live a normal life as a civilian with minimum 
discomfort, but she is unable to endure the 
physical demands of the service.

The parties to the JMR concede that the Veteran's scoliosis 
pre-existed service, and that such disability was not noted 
on the entrance examination.  

As such, the standard of review in this case concerns whether 
the evidence clearly and unmistakably establishes that the 
Veteran's scoliosis was not aggravated during service.  
38 U.S.C.A. § 1111.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

In deciding this issue, the presence or absence of 
symptomatic scoliosis prior to service is obviously a proper 
factor for considering whether such disability was aggravated 
during service.  38 C.F.R. § 3.310.  See Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991) (a temporary or intermittent 
flare-ups of symptoms of a condition, alone, does not 
constitute "aggravation" unless the underlying condition 
worsened).

In the April 2009 decision, the Board indicated that the 
Veteran's credibility as to symptomatology was placed into 
question regarding her allegation that she did not have 
scoliosis which pre-existed service.  

In a March 2010 brief, the Veteran's representative argued 
that the Board improperly used an alternative argument to 
impugn the Veteran's credibility and that this issue should 
not "resurface" in additional adjudication.  The Board 
disagrees.  

During service, the Veteran signed a document on October 2, 
1980 attempting to retract a prior statement that she had 
hurt her back prior to service.  This argument was premised 
on an assertion that she was admitted to active service 
without a disability being detected.  In a VA Form 9 received 
in September 2003, the Veteran argued that her scoliosis 
"DIDN'T existed prior to service.  This condition existed 
during basic training, and continue to existed during my 
military service."  

In a VA Form 9, received in August 2004, the Veteran argued 
"... the VA continue to say that my condition existed prior to 
service.  This is not 'TRUE.'  I was in the 'BEST' of health 
before enter the military service."

This statement from the Veteran clearly indicates that there 
is a dispute regarding the existence of this disability prior 
to service.  The Veteran herself has argued that her 
scoliosis did not exist prior to service or, that if it did, 
it first became symptomatic in service.  The Board cannot 
simply ignore evidence potentially favorable to her claim, 
and must make a credibility determination on this issue.  

Quite simply, the Veteran's more recent allegations of having 
no back symptoms prior to service are overwhelmingly 
outweighed by her own statements contained in medical records 
before and during service.  The Veteran has not been 
consistent regarding when her back disability began, 
impacting negatively on her claim.

As such, the Board finds on this record that the Veteran 
entered active service with symptomatic idiopathic mild right 
dorsal scoliosis.  The Veteran's allegations of having no 
back disability prior to service are not credible and reflect 
that the Veteran is not a reliable historian of events which 
occurred approximately 20 years ago.  

In the April 2009 decision, the Board had before it two 
medical opinions.  The Board placed greater probative weight 
upon the Medical Board proceeding which fully considered the 
Veteran's complaints, reported history of injury, and 
physical findings.  Based on this evidence, the Medical Board 
report found that the Veteran's pre-existing scoliosis was 
not aggravated during service.  A realistic interpretation of 
the November 10, 1980 Medical Board report indicates that, 
once the Veteran was removed from strenuous activities, her 
symptomatology would return to pre-service levels.  To quote, 
the Veteran: "would undoubtedly be able to live a normal 
life as a civilian with minimum discomfort."

The Board also found that an April 2003 opinion from the 
Veteran's treating VA clinician was entitled to less 
probative weight.  This statement, in pertinent part, states 
as follows:

The Veteran reports of sustaining the injury to 
her back during basic training, at which time 
she fell while carrying a back pack and 
performing exercises.  After completing basic 
training, she proceeded to her assigned duties 
and noticed a worsening of the pain.  She then 
reported to the Medical station and was treated 
by military personnel and subsequently 
discharged since she was no longer fit for duty.  

In considering the above history and based on 
the veteran's presentation, and the fact that 
she passed her physical examination for 
enlistment into the military inspite of her 
prior history of Scoliosis; it is more likely 
than not that the injury occurred as stated 
above while the veteran served in the military.

The parties to the JMR indicate that the Board is not free to 
discount this April 2003 opinion on the basis that the claims 
folder was not reviewed.  

The basis that the Board discounted the April 2003 opinion 
simply on the basis that the claims folder was not reviewed 
is very unclear.   

First, the Board does not disagree with this statement of 
law.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  In Nieves-Rodriguez, the Court indicated that the 
Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts, Fed.R.Evid. 702, are 
important, guiding factors to be used by VA adjudicators in 
evaluating the probative value of a medical opinion.  The 
factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

In the April 2009 decision, the Board correctly noted that 
the April 2003 statement did not explain the "presentation" 
or diagnosis of the Veteran, which reduced the probative 
value of the opinion, not simply that the examiner did not 
review the claims file.  Notably, an August 2003 X-ray 
examination report described "mild" dextroscoliosis at the 
thoracolumbar junction without any other abnormalities which 
is essentially the same finding prior to service.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record). 

Importantly, the Board also found that the probative value of 
the opinion was reduced as it was based entirely on the 
Veteran's reported history.  As held above, the Board finds 
that the Veteran had symptomatic scoliosis prior to service 
which was nowhere acknowledged in the April 2003 opinion.  
Also, as noted above, the Veteran has been arguing that her 
back was asymptomatic prior to service which may have formed 
the basis for the April 2003 opinion.  Thus, the Board 
properly discounted the probative weight of this opinion as 
it was not shown to be based on an accurate factual 
predicate.  See Reonal, 5 Vet. App. at 460-61.  

The Board further notes that the April 2003 opinion did not 
express awareness of significant evidence against this claim.  
This examiner made upon an opinion based upon the Veteran's 
"presentation."  Notably, the Veteran underwent VA 
Compensation and Pension (C&P) examination in January 1982, 
at which time she complained of persistent low back pain with 
an inability to stand for any length of distance.  The 
examiner noted that the Veteran was either unwilling or 
unable to flex her lumbar spine more than 40 degrees forward.  
An X-ray examination showed dexter rotary dorsal scoliosis, 
slight levo-rotory lumbar scoliosis, with no other pathology 
noted.  The examiner provided diagnoses of chronic low back 
syndrome, and marked anxiety reactions with symptoms out of 
proportion to physical findings.

Overall, the April 2003 VA clinician opinion lacked a sense 
of context of the entire evidentiary record involving the 
Veteran's symptomatic scoliosis which pre-existed service, a 
Medical Board examination report which found that the 
Veteran's scoliosis was not aggravated during service, and a 
January 1982 VA C&P examination report which questioned the 
Veteran's "presentation" at that time.  Clearly, the April 
2003 VA clinician opinion is entitled to little, if any, 
probative weight when compared to the entire evidentiary 
record.

In any event, in light of a detailed review of the JMR in 
this case and the reasons and bases for the actions of the 
parties, the Board wishes to avoid any further bases for a 
Court remand in this case.  The record reflects that the 
Veteran has filed a disability claim with the Social Security 
Administration.  The parties to the JMR did not discuss 
whether these records were deemed relevant to these claims.  
The case will be remanded to obtain Social Security Records 
to avoid further issues of legislation at the Court.

In statements received in 1982, the Veteran reported 
receiving treatment at the Miami VA Medical Center (VAMC) at 
that time.  The RO has searched electronic records and 
uncovered a July 1997 document indicating that the Veteran 
was enrolling for her first time in the women's health 
clinic.  However, given the Veteran's statements in 1982, the 
RO should conduct a search for all hardcopy records which may 
be available at the Miami VAMC since 1981.

If no other records are available regarding this treatment, 
the RO should so notify the Veteran. 

Upon the receipt of any additional evidence, the Veteran 
should be afforded VA examination based upon review of the 
claims folder to determine the issue of whether the Veteran 
currently manifests any disability of the back which had its 
onset in service and/or is causally related to events in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Miami VAMC since 1981 to February 
2003, and from February 2008 to present.  
The RO should specifically request whether 
hardcopy clinical records exist for the 
time period from 1981 to 1997.

2.  The RO should obtain the Veteran's 
Social Security Administration records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

3.  The Veteran should be afforded VA 
examination by an orthopedic physician to 
determine the etiology of any current back 
condition, particularly the Veteran's 
scoliosis.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  

The examiner is hereby advised of the 
Board's factual determination that the 
Veteran had symptomatic idiopathic mild 
right dorsal scoliosis which pre-existed 
service, and that the Veteran experienced 
back pain during service which included an 
instance of falling with a rucksack during 
basic training.  Based upon these factual 
findings and review of the evidentiary 
record, the examiner should provide the 
following:

    (a) provide an opinion as to whether 
the evidence clearly and unmistakably 
establishes that the Veteran's pre-
existing scoliosis was not aggravated 
during service; and 

    (b) state if any other acquired spine 
disorders are currently present (i.e., 
chronic lumbosacral strain, degenerative 
disc or joint disease, etc.) and, if so, 
render a medical opinion as to whether it 
is at least as likely as not that any 
current disorder was incurred in the 
Veteran's military service from October 
1979 to January 1981?

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

